On October 24,1997, it was ordered, adjudged and decreed that for the offenses of Criminal Endangerment, a Felony, and Aggravated Assault, a Felony, the defendant be sentenced to the Montana Department of Corrections for a period of ten (10) years. It is further ordered that five (5) years of said sentence be suspended upon conditions as stated in the October 24, 1997 judgment. It is further ordered, adjudged and decreed that the defendant be sentenced to six (6) months in the Broadwater County Jail on the charge of Criminal Trespass, a Misdemeanor. It is further ordered, adjudged and decreed that said sentences shall run concurrently. It is further ordered, adjudged and decreed that the defendant be considered for screening and placement in the Boot Camp Program pursuant to Section 53-30-401, MCA, et seq.
On February 20, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.